PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Abarzua-Kocking, Evans, Walter
Application No. 13/362,855
Filed: 27 Feb 2012
For: Unique flying disk with a handle at the center downwards
Docket No. EA-3-001
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition to revive under 37 CFR 1.137(a), filed April 16, 2022.

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required on renewed petition.

The instant application became abandoned for failure to timely file a proper reply to the final Office action mailed October 16, 2018.  This Office action set a shortened statutory period for reply of three months. Applicant filed an Amendment on January 14, 2019. However, the Examiner indicated in an Advisory Action mailed on February 5, 2019 that the amendment would not be entered. The Advisory Action did not set a new period for reply. No further reply with an extension of time having been received, the application became abandoned by operation of law on January 17, 2019.  The Office mailed a courtesy Notice of Abandonment on       October 9, 2019. Applicant filed a petition to revive under 37 CFR 1.137(a) on December 14, 2021. However, the petition was dismissed in a decision mailed on February 17, 2022. 
  
A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional. 

The petition does not satisfy requirements (1) and (3) above.

With respect to requirement (1), the Examiner previously indicated to the undersigned that the Amendment filed December 14, 2021 does not prima facie place the application in condition for allowance (in particular, claims 13 and 14).  With the instant renewed petition, Applicant respectfully disagrees.  However, a proper response to a final office action consists of either: (1) an amendment that prima facie (i.e. on its face) places the application in condition for allowance; (2) a Notice of Appeal (and the required fee); (3) a Request for Continued Examination (and the required fee), or (4) a continuing application. Accordingly, on renewed petition, Applicant must submit either a Notice of Appeal, a Request for Continued Examination, or a continuing application. 
 
With respect to requirement (3), Applicant has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional. 

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 CFR 1.137(a) was filed more than two years after the due date of the reply that resulted in the abandonment of this application.  Therefore, petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223. 

When addressing the delay, Petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the response in the above identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

With the petition filed December 14, 2021, Petitioner presented a letter (unsigned) from Applicant, sole inventor Evans Walter Abarzua-Kocking. Applicant stated that the USPTO caused him “many nervous break downs and panic and anxiety attacks” over the years from when he filed the instant application in 2012. Applicant further stated that he “ended up in the emergency room on Jan. 8, 2018 in bad health, followed by nervous shaking and deep depression.” In support thereof, Applicant included a copy of a medical report, showing that he was admitted on January 8, 2018 with panic, anxiety, chest discomfort, and shortness of breath. Applicant alleges that he “had no choice but to unintentionally abandon this patent until [his] health is better.” According to Applicant, he could not attend to the application in 2020 or 2019 because he “was in a very deep depression and very unhealthy physically and mainly emotional.” Applicant argued that he “could not help it but to pause [his] invention until [he] have energy and health again to try it.” 

However, the decision mailed February 17, 2022 concluded that Applicant’s explanation was not sufficient to establish that the entire period of day, from January 17, 2019 until the filing of the petition on December 14, 2021, was unintentional. The decision explained that the fact that Applicant went to the emergency room on January 8, 2018, prior to the abandonment of the application, does not support the contention that the entire period of delay subsequent to the abandonment was unintentional.  

On renewed petition, Applicant has not demonstrated that the entire period of delay, from January 17, 2019 until the filing of the initial petition on December 14, 2021, was unintentional. The petition includes a statement, purportedly from Applicant, copied and pasted into the petition. The statement indicates that Applicant previously called the Inventors Assistance Center, who told Applicant that there is no time limit to revive an abandoned application. As a result, Applicant took a “much needed health break”, with the intention to revive the application at a later time.

First, it is not apparent when Applicant called the Inventors Assistance Center. The change to Office practice, requiring additional information regarding the unintentional delay, did not go into effect until March 2, 2020. Secondly, 37 CFR 1.2 is manifest that the action of the Office will be based exclusively on the written record – no attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt.

As the record currently stands, Applicant took a break from prosecuting the application, with the intention of filing a petition to revive at a later date – i.e. an intentional act.
Assuming arguendo that Applicant has satisfactorily accounted for the delay from the abandonment on January 17, 2019 until June 23, 2021 (the date Applicant filed a Power of Attorney), Applicant has still not explained why the initial petition to revive was not filed until December 14, 2021, nearly six months after filing the Power of Attorney.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS	
			Commissioner for Patents
			Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web or Patent Center

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor – Office of Petitions